DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20, respectively, of U.S. Patent No. 11,026,237 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are genus to the species claims of U.S. Patent No. 11,026,237 B1.  In particular, claim 1 of  U.S. Patent No. 11,026,237 B1 includes additional limitations “wherein the resource block refers to a plurality of resource elements that are continuous in time and frequency” and “the first set of resource elements being discontinuously distributed in time and frequency domains within the allocated resource block” (emphasis added  by Examiner) as compared to claim 1 of the instant application.  Claim 12 of  U.S. Patent No. 11,026,237 B1 includes additional limitations “wherein the resource block refers to a plurality of resource elements that are continuous in time and frequency” and “the first set of resource elements being discontinuously distributed in time and frequency domains within the a resource block having been allocated” (emphasis added  by Examiner) as compared to claim 12 of the instant application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2015/0334685 A1 to Ji et al. (“Ji”) (provided by Applicant).
As to claim 1, Ji discloses a method implemented at a terminal device (fig. 11, LoLat User), comprising: obtaining a first signal to be transmitted for a first service requiring a first latency (para. 0086-0102, figs. 10-11, subordinate entity in communication with scheduling entity may need LoLat communication (para. 0004, communication is for services)); determining whether a resource block has been allocated by a network device for a second service requiring a second latency higher than the first latency (para. 0086-0102, figs. 10-11, thin control channel is sent by scheduling entity to all active users; thin control channel contains resource assignment for a long TTI with a higher latency than LoLat); in response to determining that the resource block has been allocated for the second service, selecting a first set of resource elements based on a predefined pattern of resource elements, the first set of resource elements being discontinuously distributed in the allocated resource block (para. 0086-0102, figs. 10-11, subordinate entities with in-flight data corresponding to their existing assignments may monitor the control channel, and existing assignments (i.e. second service allocation) of resources  may be modified (i.e. predefined pattern of resource elements) such that outgoing traffic by regular users may be replaced with information for the LoLat  user by puncturing the long TTI transmission for the duration of one or more short TTIs where there is overlap (i.e. this overlap being a discontinuous distribution)); and transmitting the first signal for the first service to the network device at the first set of resource elements (para. 0086-0102, figs. 10-11, ongoing traffic by regular users is replaced with information for the LoLat user). 
As to claim 2, Ji further discloses the method of claim 1, further comprising: receiving an indication of the predefined pattern of resource elements from the network device (para. 0086-0102, figs. 10-11, thin control channel is sent by scheduling entity to all active users; thin control channel contains resource assignment for a long TTI with a higher latency than LoLat); or obtaining a code block to be transmitted for the second service; selecting a second set of resource elements in the allocated resource block, the number of resource elements in an intersection of the first and second sets of resource elements being below a second threshold number; and mapping the code block to the second set of resource elements. 

As to claim 3, Ji further discloses the method of claim 1, wherein selecting the first set of resource elements comprises: determining, based on the predefined pattern of resource elements, resource element candidates of the allocated resource block to be potentially used by the first service, the resource element candidates being discontinuously distributed in the allocated resource block (para. 0086-0102, figs. 10-11, subordinate entities with in-flight data corresponding to their existing assignments may monitor the control channel, and existing assignments (i.e. second service allocation) of resources  may be modified (i.e. predefined pattern of resource elements) such that outgoing traffic by regular users may be replaced with information for the LoLat  user by puncturing the long TTI transmission for the duration of one or more short TTIs where there is overlap (i.e. this overlap being a discontinuous distribution)); or selecting the first set of resource elements within a predetermined number of slots in the allocated resource block, the predetermined number being below a first threshold number; or selecting, in the allocated resource block, the first set of resource elements positioned at a distance below a threshold distance from reference resource elements. 
As to claim 4, Ji further discloses the method of claim 1, further comprising: determining at least one parameter for the transmission of the first signal, the at least one parameter being selected from at least one of: a transmission power, bundled repetition numbers, a size of a code block, padding configuration of the code block, a size of a transmission block (para. 0086-0102, figs. 10-11, long and short TTI durations broadcast to all active users from scheduling entity), a modulation and coding scheme, and a Cyclic Redundancy Check, CRC, sequence. 

As to claim 5, Ji further discloses the method of claim 4, further comprising: receiving the at least one parameter from the network device (para. 0086-0102, figs. 10-11, sent by scheduling entity). 

As to claim 6, Ji further discloses the method of claim 1, further comprising: transmitting a second signal for the second service to the network device at other resource elements than the first set of resource elements in the allocated resource block (fig. 10, LoLat User 504 occupies two different short TTI slots). 
As to claim 7, Ji further discloses the method of claim 1, wherein transmitting the first signal for the first service comprises: superimposing the first signal for the first service and a first part of a second signal for the second service as a third signal; and transmitting the third signal to the network device at the first set of resource elements (para. 0088, where one or more means of channel multiplexing may be used (including but not limited to frequency division multiplexing and code division multiplexing), puncturing the resources of the regular user 902 may mean that the regular user 902 ceases using punctured resources but may continue transmitting uplink data utilizing another frequency or another scrambling code, other than the resource previously granted to the LoLat user 904, in order to maintain orthogonality, i.e. known in the art that multiplexing combines transmissions into a single transmission). 
As to claim 9, Ji further discloses the method of claim 7, further comprising: transmitting a second part of the second signal to the network device at other resource elements than the first set of resource elements in the allocated resource block (fig. 10, regular users 902 have other time/frequencies within the long TTI  (i.e. second part of the second signal) which there is no overlap with the LoLat user).
As to claim 10, Ji further discloses the method of claim 9, wherein the first part of the second signal is modulated with a first modulation order, and the second part of the second signal is modulated with a second modulation order higher than the first modulation order; or wherein the first part of the second signal is encoded with a first code rate, and the second part of the second signal is encoded with a second code rate different from the first code rate (para. 0089, scheduling entity may modify a portion of the regular data utilizing a rate matching algorithm to account for the lost resources. Those of ordinary skill in the art will understand a rate matching procedure, so the implementation details thereof are not provided herein. However, in essence, a rate matching algorithm configures an encoding algorithm for the data (e.g., the regular user data) to fit into allocated physical resources. Thus, when the puncturing described above removes a portion of these resources, a rate matching algorithm may actively adjust the encoding (e.g., by adjusting a coding rate) to account for the reduced amount of resources, i.e. first part is rate adjusted to fit into the allocated physical resources which pertains to lost data portion, the second part has an unadjusted rate which is not lost data). 
As to claim 11, Ji further discloses the method of claim 6, further comprising: receiving an acknowledgement for at least one of the first and second signals from the network device (fig. 11, 908, 1106 sent (i.e. acknowledgement) after Long TTI uplink transmission). 
As to claim 12, Ji discloses a method implemented at a network device (fig. 11, scheduling entity), comprising: determining a first set of resource elements based on a predefined pattern of resource elements, the first set of resource elements being to be used for receiving from a terminal device a first signal for a first service requiring a first latency , the first set of resource elements being discontinuously distributed in a resource block having been allocated by the network device to the terminal device for a second service requiring a second latency higher than the first latency (fig. 3, 351-352, resource assignment, TTI control, Data and Control Channel Generation and Transmission by scheduling entity; para. 0086-0102, figs. 10-11, subordinate entities with in-flight data corresponding to their existing assignments may monitor the control channel, and existing assignments (i.e. second service allocation) of resources  may be modified (i.e. predefined pattern of resource elements) such that outgoing traffic by regular users may be replaced with information for the LoLat  user by puncturing the long TTI transmission for the duration of one or more short TTIs where there is overlap (i.e. this overlap being a discontinuous distribution)); and receiving the first signal for the first service at the first set of resource elements (para. 0086-0102, figs. 10-11, ongoing traffic by regular users is replaced with information for the LoLat user). 
As to claim 13, Ji further discloses the method of claim 12, further comprising: sending an indication of the predefined pattern of resource elements to the terminal device  (fig. 10, thin control channel is broadcast by scheduling entity to all active users and contains resource assignment for a long TTI with a higher latency than LoLat); or receiving a second signal for the second service from the terminal device at other resource elements than the first set of resource elements in the resource block (fig. 10, LoLat User 504 occupies two different short TTI slots). 
As to claim 14, Ji further discloses the method of claim 12, wherein determining the first set of resource elements comprises: determining, based on the predefined pattern of resource elements, resource element candidates of the resource block to be potentially used by the first service, the resource element candidates being discontinuously distributed in the allocated resource block  (para. 0086-0102, figs. 10-11, subordinate entities with in-flight data corresponding to their existing assignments may monitor the control channel, and existing assignments (i.e. second service allocation) of resources  may be modified (i.e. predefined pattern of resource elements) such that outgoing traffic by regular users may be replaced with information for the LoLat  user by puncturing the long TTI transmission for the duration of one or more short TTIs where there is overlap (i.e. this overlap being a discontinuous distribution)); and determining the first set of resource elements from the resource element candidates  (para. 0086-0102, figs. 10-11, resources  may be modified (i.e. predefined pattern of resource elements) such that outgoing traffic by regular users may be replaced with information for the LoLat  user by puncturing the long TTI transmission for the duration of one or more short TTIs where there is overlap); or determining the first set of resource elements within a predetermined number of slots in the resource block, the predetermined number being below a first threshold number; or determining, in the resource block, the first set of resource elements positioned at a distance below a threshold distance from reference resource elements. 
As to claim 15, Ji further discloses the method of claim 12, further comprising: determining at least one parameter for the reception of the first signal, the at least one parameter being selected from at least one of: a transmission power, bundled repetition numbers, a size of a code block, padding configuration of the code block, a size of a transmission block (fig. 10, long and short TTI durations broadcast to all active users from scheduling entity), a modulation and coding scheme, and a Cyclic Redundancy Check, CRC, sequence. 
As to claim 16, Ji further discloses the method of claim 15, further comprising: sending the at least one parameter to the terminal device (para. 0084, broadcast by scheduling entity). 
As to claim 17, Ji further discloses the method of claim 12, wherein receiving the first signal for the first service comprises: detecting a signal candidate at the first set of resource elements (fig. 10, LoLat User data sent over short TTIs within Large TTIs; fig. 11, para. 0099-0100, receiving LoLat uplink data 1108). 
As to claim 18, Ji further discloses the method of claim 17, wherein receiving the first signal for the first service further comprises: demodulating the detected signal candidate using a first demodulation scheme associated with a first modulation order; or decoding the detected signal candidate using a first decoding scheme associated with a first code rate (para. 0027, TTI information is decoded; para. 0089, implementing rate matching to adjust the coding rate). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0334685 A1 to Ji et al. (“Ji”) (provided by Applicant) in view of U.S. Publication No. 2015/0171983 A1 to Kusashima.
As to claim 8, Ji does not expressly disclose the method of claim 7, wherein superimposing the first signal and the first part of the second signal comprises: superimposing the first signal and the first part of the second signal as the third signal by modulating the first signal and the first part of the second signal using a predetermined superposition modulation scheme. 
	Kusashima discloses non-orthogonal multiplexing method is a transmission method of combining data signals addressed to the plurality of reception stations among the reception stations that receive the multiplexed data signals into a single modulated symbol by using a technique such as superposition coding or hierarchical modulation and transmitting the combined signal from a single or a plurality of antennas (para. 0084).  Furthermore, a demodulating unit at the receiver performs demodulation (para. 0128, para. 0136).
Prior to the effective filing date of the instant application, it would have been
obvious for one of ordinary skill in the art to implement the superposition modulation of Kusashima into the invention of Ji. The suggestion/motivation would have been to have communication of data signals using the same radio resource (Kusashima, para. 0001). Including the superposition modulation of Kusashima into the invention of Ji was within the ordinary ability of one of ordinary skill in the art based on the teachings of Kusashima.
As to claim 19, Ji does not expressly disclose the method of claim 17, wherein receiving the first signal for the first service further comprises: demodulating, using a third demodulation scheme associated with a predetermined superposition modulation, the detected signal candidate to obtain the first signal and a first part of a second signal for the second service. 
Kusashima discloses non-orthogonal multiplexing method is a transmission method of combining data signals addressed to the plurality of reception stations among the reception stations that receive the multiplexed data signals into a single modulated symbol by using a technique such as superposition coding or hierarchical modulation and transmitting the combined signal from a single or a plurality of antennas (para. 0084).  Furthermore, a demodulating unit at the receiver performs demodulation (para. 0128, para. 0136).
Prior to the effective filing date of the instant application, it would have been
obvious for one of ordinary skill in the art to implement the superposition modulation of Kusashima into the invention of Ji. The suggestion/motivation would have been to have communication of data signals using the same radio resource (Kusashima, para. 0001). Including the superposition modulation of Kusashima into the invention of Ji was within the ordinary ability of one of ordinary skill in the art based on the teachings of Kusashima.
As to claim 20, Ji and Kusashima further disclose the method of claim 19, further comprising: receiving a second part of the second signal from the terminal device at other resource elements than the first set of resource elements in the resource block (Ji, fig. 10, regular users 902 have other time/frequencies within the long TTI  (i.e. second part of the second signal) which there is no overlap with the LoLat user); or transmitting an acknowledgement for at least one of the first and second signals to the terminal device (Ji, fig. 11, 908, 1106 sent (i.e. acknowledgement) after Long TTI uplink transmission).  In addition, as the primary reference is used to teach the limitations of the instant claim, the same suggestion/motivation of claim 19 applies.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463